Citation Nr: 1821309	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  15-15 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of service connection for a right shoulder disorder. 

2. Entitlement to service connection for a right shoulder disorder.

3. Entitlement to service connection for a skin disorder, claimed as total body/skin itching. 

4. Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to January 1946.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.   In October 2014, the Veteran had a hearing before a Decision Review Officer at the RO.

The 2014 rating decision also denied an increased rating for malaria.  The Veteran did not list this issue on his notice of disagreement, so it is not on appeal.  He listed it on his VA Form 9, but that was received more than a year after the denial, so it could not be a timely notice of disagreement.  However, since that time he has written several statements discussing his malaria rating and his recurring bouts of symptoms he believes are due to that condition.  The Veteran's statements are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The Veteran filed a timely notice of disagreement for the issue of service connection for PTSD in October 2014, but a Statement of the Case has not been issued yet. The Board thus accepts limited jurisdiction over this issue for the sole purpose of remanding it for a Statement of the Case along with information about the process for perfecting an appeal, if the Veteran so desires.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of service connection for a skin disorder and right shoulder disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The February 1946 rating decision denying service connection for a right shoulder disorder is final.  

2. New and material evidence has been received since the February 1946 rating decision, and the claim is reopened. 


CONCLUSIONS OF LAW

1. The February 1946 rating decision is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2. The criteria to reopen the claim of service connection for the right shoulder disorder have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening Service Connection

Initially, the Board notes that the Veteran filed a claim for service connection for right ear fungus in February 1946, which was denied in February 1946.  He then filed a claim for total body/skin itching in February 2013 that the RO denied as a continuation of the February 1946 claim.  The Board finds, however, that the current claim for total body/skin itching is based on a different set of facts and constitutes a new claim that does not require reopening.  This claim is addressed in the Remand below.

Regarding the right shoulder claim, the Veteran filed a claim for service connection for a right shoulder disorder in February 1946, which was denied by the RO in a February 1946 rating decision.  The Veteran did not appeal this rating decision or submit new and material evidence within one year, and it became final. 38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  

The RO denied the Veteran's claim for service connection for a right shoulder disorder because the evidence did not demonstrate a current right shoulder disorder. At the time of the February 1946 rating decision, the RO had the Veteran's service treatment records.  

Since then, the Veteran has submitted new and material evidence sufficient to reopen the claim.  Specifically, in February 2014, he submitted medical records that document current right shoulder disorders.   This is sufficient to constitute new and material evidence and the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that a veteran only needs to present new and material evidence for one of the bases underlying the previous denial).  The claim is granted to this extent only. 


ORDER

The claim to reopen service connection for a right shoulder disorder is granted. 


REMAND

The Board finds that a remand is necessary because the duty to obtain a VA examination and medical opinion has been triggered.  While the available service treatment records do not show treatment for right shoulder or skin disorders in service, the Veteran filed claims for service connection for a right shoulder disorder and right ear fungus immediately after separation, implying that he had these disorders in service.  The record further shows evidence of current skin and shoulder disorders during the period on appeal.  Accordingly, a remand is necessary for VA examinations to assist in determining the etiology of these disorders.  If the Veteran is unable to attend, VA medical opinions should be obtained instead.  

In August 2014, the RO denied service connection for PTSD, finding the Veteran had failed to report for an examination earlier that month.  He then filed a statement in October 2014, stating that he did not intentionally miss an appointment, but he had received a phone call he could not understand.  His statements can liberally be construed as a timely notice of disagreement, but a Statement of the Case has not been issued yet.  The issue must therefore be remanded for a Statement of the Case and appropriate notice for filing a substantive appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination to assist in determining the nature and etiology of his current right shoulder disorder.  

If the Veteran is unable to attend a VA examination, forward the claims file to an appropriate VA examiner for a medical opinion.  

After examination, if appropriate, and a review of the claims file, the examiner shoulder should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right shoulder disorder began in service or is otherwise related to service. 

The opinion should consider the Veteran's and his family's supporting lay statements, the Veteran's claim filing in February 1946 for a right shoulder disorder, and the private medical records, received in February 2014, that document a current right shoulder disorder.  The examiner must also consider the Veteran's combat service and the described nature of his injuries during that service.

It is unclear whether the complete service treatment records are associated with the claims file, as records were not always kept in combat situations; accordingly, the examiner should not solely rely on the lack of contemporaneous treatment records in service as the basis for a negative nexus opinion. 

A complete rationale for any opinion rendered should be included.  

2. Schedule the Veteran for a VA examination to assist in determining the nature and etiology of his current skin disorder.  

If the Veteran is unable to attend a VA examination, forward the claims file to an appropriate VA examiner for a medical opinion.  

After examination, if appropriate, and a review of the claims file, the examiner shoulder should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current skin disorder began in service or is otherwise related to service. 

The opinion should consider the Veteran's and his family's supporting lay statements, the Veteran's claim filing in February 1946 regarding fungus on his right ear, and the private medical records, received March 2013, that document a current skin disorder.  

It is unclear whether the complete service treatment records are associated with the claims file, as records were not always kept in combat situations; accordingly, the examiner should not solely rely on the lack of contemporaneous treatment records in service as the basis for a negative nexus opinion. 

A complete rationale for any opinion rendered should be included.  

3. After completion of the above, the issues should be readjudicated.  If any of the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the appropriate time period within which to respond thereto.  The case should then be returned to the Board.

4. The AOJ should issue a Statement of the Case addressing the Veteran's claim of service connection for PTSD.  [Before doing so, the AOJ should consider whether to give the Veteran another opportunity to report for an examination, considering the explanation he provided in his October 2014 statement and his documented combat service.]  The AOJ should also remind the Veteran that he must file a timely VA Form 9 to perfect his appeal and advise him of the time limit for submitting a substantive appeal.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


